Citation Nr: 0825057	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  02-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.

2.  Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In June 2002 the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the San Juan, Puerto Rico 
RO.  A transcript of the hearing testimony is in the claims 
file.

In October 2003, the Board remanded this case for additional 
development, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  Unappealed September 1979 and March 1990 rating decisions 
denied a claim for service connection for glaucoma.

2.  Evidence received since the March 1990 final decision 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for glaucoma.

3.  Glaucoma was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for glaucoma.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

2.  The veteran's glaucoma was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The veteran's claim for service connection for glaucoma was 
denied by the RO in September 1979 and March 1990 rating 
decisions.  The veteran did not appeal the decisions and they 
became final.  38 U.S.C.A. § 7105.  In May 2000, the veteran 
submitted a request to reopen his claim for service 
connection for glaucoma.

In the September 2002 supplemental statement of the case, it 
appears that the RO reopened the veteran's claim for service 
connection for glaucoma and denied the claim on a de novo 
basis.  While the RO has adjudicated the issue on a de novo 
basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim for entitlement 
to service connection for glaucoma.  Insofar as the veteran's 
claim has been reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board notes that a complete set of the veteran's service 
treatment records are not available for review.  The National 
Personnel Records Center (NPRC) has indicated that they were 
destroyed in a fire at that records storage facility in 1973.
The Board is mindful that, in a case such as this, where 
complete service treatment records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  While it is unfortunate that the veteran's complete 
service treatment records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.

The evidence of record prior to the September 1979 final 
rating decision did not include any of the veteran's service 
medical records, which apparently were destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  The 
stated evidence reviewed included the veteran's statement of 
a current disability, without explanation of the connection 
to service, a veteran's representative statement and a 
January 1975 medical letter from Yale-New Haven Hospital that 
showed the veteran was receiving treatment for glaucoma.  The 
September 1979 rating decision states that the veteran's eye 
condition is not related to his military service.  The RO 
continued the denial of service connection in March 1990 
after unsuccessful attempts to obtain military service 
treatment records.

The newly submitted evidence includes testimony from a 
personal Decision Review Officer (DRO) hearing that was 
conducted in June 2002.  During the hearing, the veteran 
testified that although his glaucoma condition was not 
diagnosed until nearly eight years after separation from 
service, it was caused by an incident in service.  He 
reported that he had no eye problems before service.  There 
was an accident in service where the veteran sustained an 
injury in 1956 when a fellow soldier fired his rifle near 
him, which burned his eyelashes and face.  Subsequent to this 
incident he began to experience vision problems, including 
poor night vision and seeing shadows during the day.  This 
alleged incident occurred while the veteran was training in 
St. Croix, U.S. Virgin Islands, so no doctors were available 
and he did not receive any medical assistance.  Several 
months later he was given an eye examination in Texas 
regarding visual acuity and prescribed eye glasses, but was 
not examined by an ophthalmologist.  He was told he had 
glaucoma in 1966 at a VA hospital in New York and has been 
treated for it since that time. 

Since this newly received testimony regarding the veteran's 
disability shows continuity of symptomatology and explains 
possible connection to service, which was not shown by the 
evidence prior to March 1990, this evidence bears directly 
and substantially upon claim; is neither cumulative nor 
redundant; and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for glaucoma.  Therefore, this evidence 
is both new and material, and the veteran's claim for 
entitlement to service connection for glaucoma is reopened.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Neither the Bronx VMAC nor the West Haven VAMC found any 
records available for the veteran upon request from the RO.  
VA treatment reports from the San Juan VAMC and Newington 
VAMC from September 1978 through April 2005 note that the 
veteran was receiving ongoing treatment for glaucoma and that 
the veteran was legally blind.  

A July 2000 private medical statement from Dr. C.T. states 
that the veteran has legal blindness in the left eye, 
blindness in the right eye, optic nerve atrophy in the left 
eye, status-post trabeculectomy in both eyes, surgical 
aphakia of the left eye and controlled glaucoma.

An August 2002 VA examiner noted the veteran's medical 
history as it related to his right eye and that the veteran 
started losing vision in his right eye due to glaucoma in 
1966.  After glaucoma was diagnosed, the veteran underwent 
multiple procedures to decrease he intraocular pressure but 
by 1976 had totally lost the vision in his right eye.  He 
continued receiving following and treatment for glaucoma in 
his left eye.  In 1984 he underwent glaucoma and cataract 
surgery in his left eye.  He is currently using betagan in 
his left eye.  The examiner diagnosed the veteran as legally 
blind due to absolute glaucoma with total blindness.  The 
examiner found that the condition was bilateral and appears 
to be related to chronic open angle glaucoma.  The examiner 
stated that the stated trauma to the right eye could 
aggravate the condition (if angle recession glaucoma preceded 
the trauma) but at the present ophthalmic evaluation (more 
than 35 years from trauma and no evidence in record of a 
previous examination status post trauma reported by patient) 
the ocular structures are disorganized due to multiple 
surgical interventions.  The examiner opined that that 
veteran's blindness is secondary to chronic glaucoma and not 
to trauma.  

An October 2002 private medical examiner diagnosed absolute 
glaucoma and status-post trabeculectomy, open angle glaucoma 
and glaucomatous optic atrophy.  He also stated that it was 
impossible to state whether glaucoma was present during 
active military service without records.  

An August 2006 private medical examiner, Dr. B.D.P.R., 
provided a general list of usual initial glaucoma symptoms, 
including foggy vision, pressure pain sensation over the 
eyeglobes, scintillations before the eyes, colored halos, eye 
aches and poor night vision.  He went to state that the 
veteran's symptoms may initially be ocular hypertension that 
slowly converted to glaucoma over the years.  The examiner 
stated that if there is a family history of glaucoma and/or 
African ancestry, those are additional glaucoma risk factors.  

In this case there is one medical opinion against the 
veteran's claims, no medical opinions in support of his 
claims and three medical statements that do not give an 
opinion regarding the etiology of the veteran's current 
glaucoma disability.  

Moreover, the October 2002 private medical examiner indicated 
that it was impossible to state whether glaucoma was present 
during active military service without records.  It has been 
observed that statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  For the Board to conclude that the 
appellant's claimed glaucoma disability had its origin during 
military service based on this October 2002 would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

In February 2002, June 2002 and June 2004 the veteran 
submitted photocopies of sections of medical treatises that 
described symptoms of glaucoma and discussed the relationship 
of glaucoma to eye trauma.  The fact that the treatise 
information discusses the relationship between trauma and 
glaucoma does not provide a medical nexus between this 
veteran's service and glaucoma, however.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-523 (1996).

The veteran testified and contends that the incident that 
occurred in service that subjected his right eye to trauma 
during service caused his present glaucoma disability.  It is 
true that the veteran's lay statements may be competent to 
support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R §§ 3.159, 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

In the instant case, however, the evidence of record does not 
demonstrate that the veteran, who is competent to comment on 
his post-service symptoms, has the requisite expertise to 
render a medical diagnosis or to comment on a question of 
medical causation or aggravation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  While the veteran's 
contentions have been carefully and sympathetically 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  

There is no contrary medical opinion of record supporting the 
veteran's claim.  Not only is there no medical nexus evidence 
in support of the veteran's claim, but there is also medical 
evidence against the veteran's claim.  As noted above, in 
August 2002 a VA physician opined that the veteran's 
blindness is secondary to chronic glaucoma and not to any 
trauma the veteran's eye suffered.  


Since the veteran was not shown to have glaucoma during 
service and since there is no medical evidence linking his 
glaucoma to service, service connection for glaucoma is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for glaucoma 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In August 2001, prior to the issuance of the rating decision 
that is the subject of this appeal, the veteran was advised 
of the previous denial of service connection and the basis 
for that denial, as well as of the requirement that he submit 
new and material evidence showing that this condition was 
incurred in or aggravated by service, that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. 
at 10 (2006).  An October 2006 letter informed the veteran of 
the type of evidence necessary to establish disability 
ratings and effective dates in compliance with Dingess, 
supra.  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his VA treatment records, as well as the 
available records submitted by the veteran, including medical 
treatise evidence.  The veteran was provided a VA eye 
examination.  Testimony was also provided by the veteran at 
his June 2002 Decision Review Officer (DRO) hearing.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for glaucoma is reopened.  

Service connection for glaucoma is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


